Case 3:20-cv-00488-DPJ-FKB Document1 Filed 07/29/20 Page 1of5

       

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

mE

 
     

   

 

IN THE UNITED STATES DISTRICT COURT JUL 22 2029
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI,
NORTHERN DIVISION

 
  

ARTHUR JOHNSTON

  

BY
DEPuTy

  

 

 

Dexter Knight * Plaintiff

*
v. " Cause No.: < 2ow4/f

* DPJ-EK
Charles Wilson, III; a Defendants
Daybreak Express, Inc.; *
John Doe Person(s) 1 —3; and =
John Doe Entity(ies) 1-3 =

*

Complaint

 

Plaintiff Dexter Knight files this complaint against Defendants Charles Wilson III and his
employer, Daybreak Express, Inc., for negligent operation of an 18-wheeler that caused an 8-car
pileup on I-20 East in which Plaintiff suffered injuries. Because Defendant Wilson was in the
scope of his employment with Defendant Daybreak Express, Inc. when he negligently failed to
operate his employer’s commercial |8-wheeler in a safe, reasonable manner and caused the wreck,
both Defendants are liable to Plaintiff for the injuries resulting from this wreck. In support of
Plaintiffs prayer to find the Defendants liable for the damages Plaintiff suffered because of
Defendants’ negligence, Plaintiff would show unto the Court the following:

Parties

1, Plaintiff Dexter Knight (“Knight”) is an adult resident citizen of Rankin County,
currently residing at 129 Knight Road, Pearl, Mississippi 39208.

2, Defendant Charles Wilson, III (“Wilson”) is an adult resident citizen of Essex

County, currently residing at 122 Willowdale Ave., Montclair, New Jersey 07042. Wilson was

1
Case 3:20-cv-00488-DPJ-FKB Document1 Filed 07/29/20 Page 2 of 5

acting within the course and scope of his employment with Daybreak Express, Inc. on the date of
the wreck.

3. Defendant Daybreak Express, Inc. (“Daybreak Express”) is incorporated in New
Jersey with its principal place of business located at 500 Avenue P., Newark, New Jersey 07105.

4, John Doe Person(s) are any unknown persons who may have been responsible for
or who may have contributed to the negligence alleged herein. They may be added as
Defendants when their identities become known.

5. John Doe Entity(ies) are any unknown companies who may have been responsible
for or who may have contributed to the negligence alleged herein. They may be added as
Defendants when their identities become known.

Jurisdiction and Venue

6. Pursuant to 28 U.S. Code § 1332(a)(1), this Court has jurisdiction over the parties
and subject matter as there is both diversity of citizenship and the amount in controversy sought
by Plaintiff exceeds the sum of $75,000.

7. Further, this District is the proper venue under 28 U.S. Code § 1391(a)(1) and (2)
because the substantial acts in furtherance of the improper conduct occurred in this District.

Facts

8. On July 27, 2018, Knight was driving his white 2008 Chevy 3500 (“Knight’s
vehicle”) in the middle lane of I-20 East’s 3-lanes with Bobby Black riding in the front passenger
seat. At all times relevant to this Complaint, Knight was operating his vehicle in a safe,

reasonable manner and consistent with Mississippi law.
Case 3:20-cv-00488-DPJ-FKB Document1 Filed 07/29/20 Page 3 of 5

9. As Knight was slowing his vehicle due to congested traffic conditions, a 2016
Freightliner 18-Wheeler driven by Wilson on behalf of his employer, Daybreak Express
(“Defendant’s 18-Wheeler”), negligently lost control at a high rate of speed and jackknifed.

10. Atall times relevant to this Complaint, Wilson was operating his 18-Wheeler
within the course and scope of his employment with Daybreak Express. Therefore, the negligent
actions of their employee, Wilson, are imputed to Daybreak Express through vicarious liability.

11. After Wilson jackknifed, his 18-Wheeler first plowed through two other vehicles,
the second of which was a 2003 Chevy Tahoe driven by Nia Sinkler (“Sinkler’s vehicle”).
Defendant’s 18-Wheeler struck with such force that it caused Sinkler’s vehicle to rear-end
Knight’s vehicle, as well as another vehicle.

12. | Asadirect and proximate result of Defendants’ negligence, Knight suffered
multiple injuries and other damages from the resulting 8-car collision for which he seeks relief.

Negligence
13. | Both Wilson and his employer, Daybreak Express, owed Knight the following
duties:
(a) The duty to obey all traffic signs and signals;
(b) The duty to have kept such lookout as an ordinary and prudent person
would have kept for his or her safety and the safety of other persons under
the road conditions existing immediately before and at the time and place

of said collision;

(c) The duty to be mindful of his surroundings and maintain proper control of
his vehicle at all times to avoid injuring others or damaging their property;

(d) The duty to maintain a reasonably safe speed and distance from other
drivers to allow him to harmlessly stop his vehicle without causing a
collision;
Case 3:20-cv-00488-DPJ-FKB Document1 Filed 07/29/20 Page 4of5

14.

(e) The duty to make a reasonable effort to operate his vehicle in a manner

that would not cause injury to other motorists; and

(f) The duty to not operate his vehicle in a reckless, careless manner.

Defendants breached not one, but ai/ of these duties when Daybreak Express’s

employee, Wilson, operated his 18-wheeler in an unlawful, dangerous, reckless and careless

manner during the course and scope of his employment. For example, not only did Wilson fail

to keep proper control of his 18-Wheeler and maintain a safe speed and distance from other

vehicles, but failed to keep a proper lookout and to be mindful of his surroundings in congested

traffic conditions. As a foreseeable result of Wilson’s negligence that led to the collision,

Defendants directly and proximately caused Knight’s injuries and resulting damages.

15.

Damages

As a direct and proximate result of Defendants’ breached duties, Knight suffered

damages through no fault of his own including, but not limited to, the following:

(a)
(b)
(c)

(d)
(¢)
(f)

16.

Past, present and future physical pain and suffering;

Emotional and mental suffering both past, present and future;

Hospital bills, doctor bills, prescription drug bills and other medical and medical-
related expenses which have been incurred and which will continue to be incurred
in the future;

Temporary and permanent physical impairment and disability;

Lost wages and lost opportunity; and

Loss of enjoyment of life.

Jury Demand

Plaintiff seeks a trial by jury of all issues in this case.
Case 3:20-cv-00488-DPJ-FKB Document1 Filed 07/29/20 Page 5of5

Prayer for Relief
WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully demands a
judgment against Defendants in an amount within the jurisdictional limits of this Court to be
determined at the trial of this cause plus interest from the date of the filing of the original Complaint

and all costs and fees of this action, as well as any other relief this Court deems appropriate.

RESPECTFULLY SUBMITTED, this the 24 day of ~\.,\ ) , 2020.

Dexter Knight

» Chie’

Claytén/Gestes (MSB# 105012)
Attorney for Plaintiff

Of Counsel:

Clayton Gestes (MSB# 105012)
Schwartz & Associates, P.A.
162 East Amite Street

Post Office Box 3949

Jackson, Mississippi 39207
Telephone: 601-988-8888
Facsimile: 601-949-7929

cgestes@Icall.org
